Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al. (JP 2010-205509, see also English translation obtained from Global Dossier provided with the Office Action dated September 20, 2021), and further in view of Butlin et al. (US Patent No. 5,053,178).
Regarding Claim 1, Ochi discloses in Figs. 1-2 a battery module (Figs. 1-2, [0006]) comprising:
a cell assembly (2) comprising at least one battery cell (1) ([0026]);
a module casing (20) configured to accommodate the cell assembly (2) (Fig. 1, [0025]);
a busbar (8) electrically connected to an electrode lead (13) of the cell assembly (2) ([0029]), and 
a busbar frame (6) configured to cover the cell assembly (2) at least at one side thereof (Figs. 2-3, wherein the busbar frame 6 covers a top of the cell assembly 2);
wherein the busbar (8) and the busbar frame (6) are formed integrally by insert--injection molding ([0036], [0040]).
Ochi further discloses wherein the busbar frame (6) further comprises a depressed portion (6A) adjoining an edge of the busbar (8) ([0038], Figs. 5 and 7 of Ochi).
However, Ochi does not disclose wherein the busbar frame further comprises a depressed portion adjoining an edge of the busbar where a grip portion protruding in a mold during an insert-injection molding process is positioned.

It would have been obvious to one of ordinary skill in the art to utilize the depressed portion adjoining an edge of the busbar of modified Ochi, such that a grip portion protruding in a mold during the insert-injection molding is positioned, as taught by Butlin, in order to position the busbar during an insert-injection molding process, thereby producing the busbar as desired by Ochi.
The Examiner notes that the claimed invention is directed to a battery module and therefore the limitation “where a grip portion protruding in a mold during an insert-injection molding process is positioned” is intended use of the depressed portions of the busbar frame of the battery module and therefore is not required by the claim.
Consequently, so long as the busbar frame of modified Ochi further comprises at least a pair of depressed portions each adjoining an edge of the busbar capable of positioning a grip portion protruding in a mold during an insert-injecting molding process, such will read on the claimed invention. 
Regarding Claim 2, modified Ochi discloses all of the limitations as set forth above. Modified Ochi further discloses wherein the busbar (8 of Ochi) is made of metal ([0038] of Ochi), and the busbar frame (6 of Ochi) is made of insulating plastic ([0012] of Ochi).
Regarding Claim 3, modified Ochi discloses all of the limitations as set forth above. Modified Ochi further discloses wherein the busbar frame (6 of Ochi) is raised along an edge of 

    PNG
    media_image1.png
    788
    885
    media_image1.png
    Greyscale

Regarding Claim 8, modified Ochi discloses all of the limitations as set forth above. Modified Ochi further discloses wherein the depressed portions (6A of Ochi) are disposed to adjoin edges of the busbars (8 of Ochi) which face each other ([0038] of Ochi, Figs. 5 and 7 of Ochi, see annotated Fig. 5 of Ochi provided below wherein the depressed portion corresponds to the ends of the busbar frame 8).

    PNG
    media_image2.png
    681
    863
    media_image2.png
    Greyscale

Claims 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al. (JP 2010-205509, see also English translation obtained from Global Dossier provided with the Office Action dated September 20, 2021) in view of Butlin et al. (US Patent No. 5,053,178), as applied to Claim 1 above, and further in view of Soga et al. (US PGPub 2001/0006688). 
Regarding Claim 4, modified Ochi discloses all of the limitations as set forth above. Modified Ochi further discloses wherein the busbar (8 of Ochi) further comprises at least one through hole (8A of Ochi) ([0038] of Ochi).
Specifically, modified Ochi discloses wherein the busbar (8 of Ochi) comprises the through hole (8A of Ochi) in order to fix the busbar (8 of Ochi) to the electrode lead (13 of Ochi) ([0039] of Ochi).
However, modified Ochi does not disclose the busbar comprising at least one through hole so that a position fixing pin protruding in the mold during the insert-injection molding process is inserted into one of the at least one through hole. 

It would have been obvious to one of ordinary skill in the art to form a through hole in the busbar of modified Ochi, such that the through hole does not interfere with any other structure of the busbar, so that a position fixing pin protruding in the mold during the insert-injection molding process is inserted into one of the at least one through hole, as taught by Soga, in order to restrain the busbar and thereby prevent defective products from being produced. 
Regarding Claims 5 and 6, modified Ochi discloses all of the limitations as set forth above. Modified Ochi discloses in the teachings of Soga wherein the at least one through hole (6a of Soga) is disposed at an upper end and a lower end of the busbar (6 of Soga) and further wherein the at least one through hole (6a of Soga) is disposed at adjacent to an end of the busbar (6 of Soga) (Fig. 1 of Soga).

    PNG
    media_image3.png
    668
    873
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to form the at least one through hole of modified Ochi to be disposed at least at one of an upper end and a lower end of the busbar of modified Ochi and further be disposed adjacent to an edge of the busbar of modified Ochi, as further taught by Soga in modified Ochi, wherein the skilled artisan would have reasonable expectation that such would successfully allow for a position fixing pin protruding in a mold during an insert-injection molding process to be inserted thereby restraining the busbar and preventing defective products from being produced, as desired by modified Ochi. 
Regarding Claim 9, modified Ochi discloses all of the limitations as set forth above. Modified Ochi discloses wherein the busbar frame (6 of Ochi) further comprises a depressed portion (6A of Ochi) adjoining an edge of the busbar (8 of Ochi) where a grip portion protruding in a mold during an insert-injection molding process is positioned (C2, L57-63 of Butlin).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable Ochi et al. (JP 2010-205509, see also English translation obtained from Global Dossier provided with the Office Action dated September 20, 2021) in view of Butlin et al. (US Patent No. 5,053,178), as applied to Claim 1 above.
Regarding Claim 11, modified Ochi discloses all of the limitations as set forth above. Modified Ochi discloses the battery module (2 of Ochi) as set forth above.
However, modified Ochi does not disclose a battery pack comprising at least one of the battery modules (2 of Ochi).
Modified Ochi further discloses wherein the battery module (2 of Ochi) may be used in a vehicle power supply system for supplying electric power to a motor for driving a hybrid car or an electric vehicle ([0001] of Ochi).
Thus, it would have been obvious to one of ordinary skill in the art to utilize a battery pack comprising at least of the battery modules in order to successfully provide enough electric power to a motor for driving a hybrid car or an electric vehicle, as desired by modified Ochi.
Claim 12, modified Ochi discloses all of the limitations as set forth above. Modified Ochi further discloses a device comprising at least one battery pack as set forth above ([0001] of Ochi, hybrid car or electric vehicle).
Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive.
Regarding previous Claim 7, the Applicant argues that the Examiner asserted that Butlin teaches depressed portions as indentations or notches 13 and 13’. However, Butlin is an invention for a disposable laser manufacturing method and therefore the technical field is different from that of the present invention. 
The Examiner respectfully disagrees and notes that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, Butlin teaches a method of forming an article (a razor) by insert-injection molding (C1, L6-9, C2, L17-23). More specifically, the Examiner notes that Butlin, while teaching a method of forming a razor instead of a battery module, is directed to an insert-injection molding process and therefore is considered to be analogous art.
Next, the Applicant argues that looking at the contents disclosed in Butlin, the notches 13 and 13’ only correspond to positioning devices that determine a position of a blade body B. On the other hand, the depressed portions recited in Claim 1 of the present application are 
The Examiners respectfully disagrees and notes that the indentations 13, 13’ of Butlin were not relied on to teach the depressed portions of the invention recited in Claim 1. 
Specifically, the Examiner notes that Ochi discloses wherein the busbar frame (6) further comprises a depressed portion (6A) adjoining an edge of the busbar (8) ([0038], Figs. 5 and 7 of Ochi).
Based on the teachings of Butlin, it would have been obvious to one of ordinary skill in the art to utilize the depressed portion adjoining an edge of the busbar of modified Ochi, such that a grip portion protruding in a mold during the insert-injection molding is positioned, as taught by Butlin, in order to position the busbar during an insert-injection molding process, thereby producing the busbar as desired by Ochi.
Thus, the claimed depression portions of the presently claimed invention are components formed in the busbar frame of a final product of modified Ochi. 
Regarding Claims 4-6, the Applicant argues that the Examiner asserted that Soga teaches a busbar 6 having at least one through hole 6a so that a position fixing pin 81c protruding in a mold 71, 81 during an injection-molding process is inserted into one of the at least one through hole 6a. 

The Examiner respectfully disagrees and notes that Claim 4 recites “the busbar further comprises at least one through hole so that a position fixing pin protruding in the mold during the insert-injection molding process is inserted into one of the at least one through hole” and therefore does not require a portion of the busbar being formed through a through hole. 
Furthermore, the bridge (6a of Soga) is an area into which a positioning pin (81c of Soga) protruding in a mold (71, 81 of Soga) during the injection molding process is inserted in order to restrain the busbar, thereby preventing defective products from being produced (Figs. 2-5, [0016], [0030]-[0030] of Soga) and therefore the configuration of the through-holes in Claims 4-6 of the present application do correspond to the configuration of the bridge 6a of Soga.
Thus, the arguments are not found to be persuasive.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 10 has been indicated as allowable subject matter in the prior Office Action dated September 20, 2021. Thus, refer to the Office Action dated September 20, 2021 for the statement of reasons for allowance.
Claims 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 13 includes all of the limitations set forth in Claim 10. Claim 10 had been indicated as allowable subject matter in the prior Office Action dated September 20, 2021. Thus, refer to the Office Action dated September 20, 2021 for the statement of reasons for allowance.
Claims 14-17 are dependent on Claim 17 and therefore are allowable for the reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        January 3, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
January 11, 2022